Citation Nr: 0905720	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-06 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1943 to March 
1946.  

This case came before the Board of Veterans' Appeals (Board) 
initially on appeal from a November 2004 rating decision 
issued in December 2004 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana, which 
denied entitlement to service connection for the above 
conditions.  

In a September 2006 decision, the Board denied the claims for 
service connection for hearing loss and tinnitus.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In September 2008, the 
Court granted a joint motion filed by the parties to vacate 
the Board's decision and remand the case for further action.

In December 2006, the Board received a communication from the 
Veteran requesting a representative to assist him with an 
appeal, or in the alternative, that he be provided a hearing 
in connection with the denial of his claims.  This 
communication was interpreted as a motion for reconsideration 
that was denied in March 2007.  The Veteran obtained a 
private attorney as his representative and has not reasserted 
his request for a hearing.  Therefore, in accord with the 
veteran's wishes expressed in December 2006, the Board deems 
his hearing request withdrawn. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service or 
until years thereafter, and there is no competent medical 
evidence showing that it is related to service.  

2.  Bilateral tinnitus was not present in service or until 
years thereafter, and there is no competent medical evidence 
showing that it is related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2008).

2.  The criteria for service connection for bilateral 
tinnitus are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§  3.102, 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002  & Supp. 2008)) redefined VA's duty to notify and assist 
a claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

In a pre-rating letter dated in September 2004, the RO 
notified the Veteran of the evidence needed to substantiate 
his claims for service connection.  The letter also satisfied 
the second and third elements of the duty to notify by 
informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

While the claimant was not provided notice as to how 
disability ratings and effective dates are assigned (if 
service connection were granted), or the type of evidence 
that impacts these types of determinations, on these facts, 
the RO's omission in this regard is not shown to prejudice 
the appellant.  Because the Board's decision herein denies 
the veteran's claims for service connection, no disability 
rating or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service personnel and treatment records and private 
medical records.  In this regard, the Board notes that while 
the Veteran has reported that he underwent private medical 
treatment for hearing loss prior to his treatment at the 
Shreveport VA Medical Center (VAMC), he also reported that 
these physicians are deceased and that his records are not 
available for procurement.  Thus, the Board has no knowledge 
of any outstanding medical records that could be obtained and 
added to the claims file.  

In conjunction with his claims, the Veteran was provided a VA 
audiological examination in April 2005.  In a January 2009 
letter, the Veteran's attorney argued that the Court's 
September 2008 order granting the joint motion for remand 
required that the Board ascertain whether an additional VA 
medical examination was necessary to determine the nature and 
etiology of the Veteran's claimed hearing loss and tinnitus.  
He requested that the Board remand the veteran's case for 
such an examination.  

Upon review of the joint motion, the Board finds that there 
is no discussion directing the Board to determine whether a 
new VA examination is required.  In any event, the Board 
notes that the April 2005 VA audiological examination 
includes a discussion regarding the etiology of the claimed 
disabilities that was made following complete review of the 
claims file, including the Veteran's service treatment 
records, and his reported history of in-service noise 
exposure.  Although the examiner determined that it would 
require speculation to link the veteran's hearing loss to 
service, the examination and opinion provided are adequate as 
they include a reasoned analysis and are based on review of 
all relevant facts.  Nieves- Rodriguez v. Peake, 22 Vet. App. 
295 (2008).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's duty to notify and assist a claimant 
and, thus, the appeal is ready to be considered on the 
merits.



Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  See Barr, supra; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as sensorineural 
hearing loss and organic diseases of the nervous system, are 
presumed to have been incurred in service if such are 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that his current bilateral hearing loss 
and tinnitus are the result of noise exposure during active 
duty service.  

Service treatment records are negative for any complaints or 
evidence pertaining to hearing loss or tinnitus.  The 
examination for enlistment in August 1943 and the examination 
for separation in March 1946 both indicate that the Veteran 
had normal hearing acuity with a 15/15 score on whispered 
voice tests.  No hearing complaints or abnormalities were 
recorded.  

Therefore, the veteran was not found to have right or left 
ear hearing loss or tinnitus in service.

The Board notes, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Additionally, the Veteran's service personnel records 
indicate that he participated in three months of field 
artillery basic training and served the remainder of his 
active duty service as a mechanic and cook.  He was the 
recipient of the Asian Theater of Operations (ATO) medal, the 
European-African-Middle Eastern Theater of Operations 
(EAMETO) medal, and the WWII Victory Medal.  These medals do 
not denote combat service.  Even so, the Board acknowledges 
that the Veteran as a member of the 70th Infantry Division, 
39th Field Artillery Battalion would have been exposed to 
acoustic trauma during field artillery basic training and 
during the offensive drive on Saarbrucken, Germany in mid-
February 1945.  

In a January 2005 statement, the Veteran indicated that his 
ear troubles began in his late thirties.  Available post-
service medical records establish that the Veteran first 
complained of ear problems in December 1995 when he reported 
tinnitus in his left ear.  During a March 1999 VA ears, nose, 
and throat (ENT) consultation, the Veteran reported a 5-year 
history of tinnitus and was noted to have acute hearing loss.  

Two months later, in May 1999, the Veteran was provided a VA 
audiological examination, during which he reported the onset 
of decreased hearing acuity and tinnitus 10 years prior.  An 
audiogram was provided and the Veteran was diagnosed with 
moderate to profound sensorineural hearing loss in the right 
ear at 3000 to 8000 Hertz (Hz) and mild to profound sloping 
sensorineural hearing loss in the left ear at 1000 to 8000 
Hz.  

During an April 2005 VA examination, the Veteran reported 
that he had worked as a mechanic and mess Sergeant during 
service and had been attached to an artillery unit.  He 
reported a history of military noise exposure from artillery 
fire.  He denied any occupational or recreational noise 
exposure.  Regarding the onset of his tinnitus, the Veteran 
stated that he first noticed it in 1984.  



An audiogram showed pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
50
65
75
LEFT
55
60
75
75
75

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 92 percent in the left ear.  The 
diagnoses were mild to severe sensorineural hearing loss of 
the right ear, moderately severe to severe sensorineural 
hearing loss in the left ear, and bilateral tinnitus.  The 
examiner stated that, while it was possible the Veteran's 
reported in-service noise exposure caused his hearing loss 
and tinnitus, his service records were negative for any 
information pertaining to hearing loss and tinnitus.  
Therefore, determining the etiology of the Veteran's hearing 
loss and tinnitus would require resorting to speculation.

In support of his claim, the Veteran submitted records from a 
private physician, along with the results of a May 2006 
audiological examination.  During an April 2006 private 
evaluation, the Veteran reported that he got out of service 
in 1946 and that his hearing loss and tinnitus began in the 
period between 1958 and 1980.  The diagnoses were profound 
mixed loss in the right ear and moderately severe to profound 
mixed loss in the left ear with bilateral tinnitus.  

Considering the claims for service connection for hearing 
loss and for tinnitus in light of the record and the 
governing legal authority, the Board finds that these claims 
must be denied.

The record clearly shows current diagnoses of bilateral 
hearing loss and tinnitus.  In addition, the Veteran has 
reported acoustic trauma as a result of noise exposure during 
service and his field artillery basic training.  As noted 
above, service personnel records establish that the Veteran 
completed three months of basic field artillery training and 
the Veteran is competent to report when an injury occurred.  
The Board therefore finds that the first two of the three 
elements necessary for service connection have been 
demonstrated.

Although the evidence of record establishes that the Veteran 
has been diagnosed with a current chronic disability and that 
he sustained acoustic trauma during service, it does not 
support the finding of a link between his current hearing 
loss and tinnitus and active duty service.  

The Veteran did not report a continuity of symptomatology 
since service.  The history he has provided is to the effect 
that he incurred acoustic trauma during service, but that he 
did not notice the onset of ear problems until 1958 at the 
earliest, more than 10 years after his discharge from active 
duty service in March 1946.  It is unclear from the record 
when he first sought treatment.

In addition, there is no competent evidence demonstrating 
that either disability manifested to a compensable degree in 
service or during the first year after his discharge from 
service.  The Veteran himself indicated that his ear problems 
began when he was in his late thirties.  The Veteran was 
nearly 23 years old at the time of his discharge from service 
in March of 1946.  The Board points out that passage of so 
many years between discharge from active service and the 
objective documentation of a claimed disability is a factor 
that weighs against the claims for service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333  (Fed. Cir. 2000).

Furthermore, the Board notes that the history provided by the 
Veteran regarding the onset of his hearing loss and tinnitus 
has been inconsistent throughout the pendency of this appeal.  
Contemporaneous VA treatment records show that the Veteran 
reported the onset of his hearing disabilities in 
approximately the early to mid-1990s at the time he first 
received audiological treatment in 1995 and 1999.  In 
contrast, in statements made to VA and a private physician 
after his claims for service connection were received, the 
Veteran reported the onset of hearing problems in 1958.  The 
Board finds that the statements made for clinical purposes 
regarding the start of his disability are more credible than 
those made after applying for compensation years later.  

The record also contains no competent medical evidence of a 
nexus between the veteran's current disabilities and his 
active duty service.  The April 2005 VA audiological examiner 
determined, after a complete review of the claims file, 
including service treatment and personnel records, and the 
Veteran's reported history, that opining on the etiology of 
the Veteran's hearing loss and tinnitus would require 
speculation.  The Court has held that medical opinions that 
are speculative, general, or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  Therefore, the only opinion linking the current 
disabilities to service is that of the veteran.  As a 
layperson, he has not been shown to be capable of making 
medical conclusions, thus his statements regarding causation 
are not competent.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  There is no evidence 
showing, and the Veteran does not assert, that he has had 
sufficient medical training to provide competent medical 
evidence as to the etiology of the claimed disabilities.

Finally, the Board notes that the Veteran has reported that 
his noise exposure occurred under combat conditions.  Where a 
veteran engaged in combat, satisfactory lay evidence that an 
injury or disease was incurred in service will be accepted as 
sufficient proof of service connection where such evidence is 
consistent with the circumstances, conditions, or hardships, 
of service.  38 U.S.C.A. § 1154(b) (West 2002).  The 
provisions of 38 U.S.C.A. § 1154(b) aid the combat veteran by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  See Collette v. Brown, 
82 F.3d 389, 392 (Fed. Cir. 1996).  However, the reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

In sum, the post-service medical evidence of record shows 
that the first evidence of the Veteran's claimed disabilities 
was many years after his separation from active duty service.  
In addition, there is no competent medical evidence that the 
Veteran's hearing loss and tinnitus are related to his active 
duty service.  The Board therefore concludes that the 
evidence is against finding a nexus between the Veteran's 
claimed disabilities and his active duty service.  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claims, and they are is 
therefore, denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied. 


____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


